
	
		II
		112th CONGRESS
		1st Session
		S. 1634
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  approval and disapproval of programs of education for purposes of educational
		  benefits under laws administered by the Secretary of Veterans Affairs, and for
		  other purposes.
	
	
		1.Modification of authorities
			 relating to approval of programs of education for purposes of education
			 benefits administered by Secretary of Veterans Affairs
			(a)Repeal of
			 constructive approval of certain coursesSection 3672(b)(2)(A) of
			 title 38, United States Code, is amended—
				(1)by striking
			 clauses (i) and (iv); and
				(2)by redesignating
			 clauses (ii) and (iii) as clauses (i) and (ii), respectively.
				(b)Approval of
			 accredited coursesSection 3675 of such title is amended—
				(1)in subsection
			 (a)(1), by striking The Secretary or a State approving agency may
			 approve accredited programs (including non-degree accredited programs) offered
			 by proprietary for-profit educational institutions and inserting
			 A State approving agency may approve the courses offered by an
			 educational institution; and
				(2)in subsection
			 (b), by striking the Secretary or both places it appears.
				(c)Disapproval of
			 coursesSection 3679(a) of such title is amended by striking
			 the Secretary or both places it appears.
			
